Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 15-29 and species fluorapatite based ligand in the reply filed on 8/25/2022 is acknowledged.
Claims 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2022.
Claims 15-29 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the terms such as “CFT type I and Type II”, “Capto-Adhere” and, “Capto-MMC”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 contain the trademark/trade names “CFT type I and CFT Type II”, “Capto-Adhere” and, “Capto-MMC”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe mixed mode chromatography materials and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Althouse at al., WO2015/070068 (IDS).
Althouse teaches methods of isolating and purifying antibodies from a sample employing affinity chromatography which includes Protein A chromatography along with one or more additional chromatography steps which include mixed mode chromatography that includes ion exchange and hydrophobic interaction chromatography (see paragraphs 4-6, 63-64, 80, 82 and Table 1 on page 14) and reads on instant claims 15-16 and 18. Althouse teaches that the antibodies are produced in recombinant mammalian cells (see paragraph 34) and reads on instant claim 17. Althouse teaches a clarified solution comprising the antibodies that is applied to an affinity chromatograph like Protein A (see table 1 and paragraphs 58, 78) and reads on instant claims 15 and 21. Althouse teaches that impurities being removed include protein aggregates (see paragraphs 82, 85 and 95) and reads on instant claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Althouse at al., WO2015/070068 (IDS) in view of Ng et al., 2010 (instant PTO-892).
While Althouse teaches using affinity chromatography with sequential steps of mixed mode chromatography including Capto-MMC and Capto-Adhere (see paragraphs 7, 9, 80) as in instant claim 19, Althouse fails to specifically teach using the mixed mode chromatography with a fluorapatite ligand or that it is a CFT type I or II as in instant claims 20.
Althouse teaches that the Protein A column can be equilibrated with a suitable buffer prior to sample loading (see paragraph 66) as in instant claim 22. Althouse teaches that the Protein A column can be eluted using an elution buffer comprising 0.1 M (aka 100mM) acetic acid at a pH of about 3.5 (see paragraph 67) as in instant claim 23 but fails to teach the specific range of 40-70 mM acetic acid. While Althouse teaches aqueous buffered solutions for equilibration using Tris/NaCl with 100mM NaCl and a pH of about 5-8.5 (see paragraphs 6, 8, 66, 69) as required in instant claims 22, 24-26 and 28-29, Althouse fails to specifically teach using the sodium phosphate as in instant claims 22, 24 and 25 required for the fluorapatite chromatography.
Ng teaches using ceramic fluorapatite chromatography for the purification of monoclonal antibodies (see abstract). Ng teaches purification of recombinant human antibody using sodium chloride gradient chromatography on CFT (ceramic fluoroapatite; see page 2763, 1st column, 2nd paragraph) as required in instant claims 17, 19-20, 26 and 28-29.  Ng teaches using ceramic fluorapatite CFT Type II with sodium phosphate and tittered to the target pH values (see page 2763, 1st column, 3rd paragraph) as in instant claims 20, 22, 24-25. Ng teaches the column is equilibrated with .01 M sodium phosphate at pH 6.5 and eluted with a gradient of sodium chloride concentrations to 1.0M in 20mM phosphate (see page 2763, 2nd column, 3rd paragraph) as in instant claims 22, 24-25. Ng teaches that there is a synergistic effect of pH and phosphate concentration on the performance of CFT chromatography (see page 2764, 2nd column and Figure 1) and that the CFT chromatography efficiency of capture is largely determined by pH and phosphate concentration (see page 2766, bottom of 2nd column). Ng teaches that Protein A and CFT eluates were qualitatively similar and indistinguishable from the standard (see page 2765, 1st column). While Ng teaches affinity chromatography with Protein A and CFT chromatography, Ng does not teach using these methods in sequence.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Althouse and Ng. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Althouse teaches using multiple types of chromatography in sequence to purify antibodies and Ng teaches that fluoroapapatite chromatography is as good as Protein A chromatography. A person of ordinary skill in the art would have been motivated to combine chromatography modalities known to be useful for the same product purifications, as already suggested by Althouse and would have expected the combination of chromatography purification steps to be at least as good as either method alone since Ng teaches that these methods are comparable in removing impurities from the antibodies (see MPEP §2144.06). Further, the specific concentration of the elution with the acetic acid and the specific concentrations of sodium phosphate would be easily determined through routine optimization (see MPEP § 2144.05) since Ng already teaches that that there is a synergistic effect of pH and phosphate concentration on the performance of CFT chromatography (see page 2764, 2nd column and Figure 1) and the best concentration of the acetic acid for elution would be depended on by the product being purified. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., 2010 (instant PTO-892) teaches distinctive separation attributes of mixed mode resins and their effects in the antibody purification process.

Claims 15-29 are not allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649